Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 1 of 22 Page ID #436




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MIRROR FINISH PDR, LLC, and
 WESLEY ADAM HUFF,

          Plaintiffs,

 v.                                            Case No. 3:20-CV-00440-NJR

 COSMETIC CAR COMPANY
 HOLDINGS, INC., COSMETIC CAR
 COMPANY, LLC, MIDWEST DENT
 COMPANY, AUTO DENTICIAN, INC.,
 CHARLES DANIEL BINKLEY, ERIC
 STOKES, and ANDY CLAWSON,

          Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Dismiss filed by Defendants Cosmetic Car

Company Holdings, Inc., Cosmetic Car Company, LLC, Midwest Dent Company, Auto

Dentician, Inc., Charles Daniel Binkley, Eric Stokes, and Andy Clawson (Doc. 17). For the

reasons set forth below, the motion is granted in part and denied in part.

                        FACTUAL & PROCEDURAL BACKGROUND

      In January 2010, Wesley Adam Huff (“Huff”), the owner of Mirror Finish PDR

LLC (“Mirror Finish”), joined Cosmetic Car Company, LLC, Midwest Dent Company,

Auto Dentician, Inc., to form a partnership known as Carmed 45 for the purpose of

providing paintless dent repair services (Doc. 15). To form Carmed 45, the parties

allegedly agreed to adhere to the Partnership Agreement (Doc. 18-1, pp. 6-39). The



                                      Page 1 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 2 of 22 Page ID #437




Partnership Agreement contains a Non-compete, Nondisclosure, and Non-solicit

Provision (Doc. 18-1, pp. 16-19).

       Sometime in 2012, Carmed 45, LLC, was formed (Doc. 15). To form Carmed 45,

LLC, Defendants contend that the parties agreed to adhere to the Operating Agreement

(Doc. 18-1, pp. 1-5). The Operating Agreement includes a provision explaining that

“Carmed 45, a partnership existing under the laws of Missouri [ ] is the predecessor to

the Company . . . [and] [t]he terms of the Partnership Agreement of the Partnership dated

January 17, 2010, a copy of which is attached hereto, including the dispute resolution and

arbitration provisions, are incorporated herein and shall apply to and govern the

Company, subject to the following . . . .” (Id. at p. 1). In March 2013, Mirror Finish and

Defendants purportedly executed the “Amendment to Carmed 45, LLC Operating

Agreement” to redefine the area of operations (Doc. 18-2). On March 31, 2015, Mirror

Finish resigned its membership from Carmed 45, LLC (Doc. 15, p. 3).

       In February 2017, Carmed 45, LLC, and Defendants filed a petition in St. Louis

County Circuit Court alleging that Huff violated the Non-compete, Nondisclosure, and

Non-solicit Provision of the Operating Agreement. During the course of the St. Louis

County case, Carmed 45, LLC, and Defendants attempted to amend their petition three

times. Despite their failure to properly amend the petition, on January 20, 2019, Carmed

45, LLC, moved for sanctions pursuant to Missouri Supreme Court Rule 61.01 and

requested an entry of default judgment. Almost a year later, on December 27, 2019, the

St. Louis County Circuit Court granted Carmed 45, LLC’s motion for sanctions and

ordered Huff’s pleadings to be stricken and a default judgment to be entered on behalf

                                      Page 2 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 3 of 22 Page ID #438




Carmed 45, LLC. The trial court entered judgment on April 10, 2020. Huff is appealing

the judgment.

       On March 30, 2020, Mirror Finish and Huff (together “Mirror Finish”) filed a

complaint against Defendants in St. Clair County Circuit Court (Doc. 25-1). According to

Mirror Finish, Defendants misrepresented that they had a valuable ownership interest in

Carmed 45, LLC, CM49, LLC, CM55, LLC, and CM53, LLC (Doc. 15, p. 2-3). Mirror Finish

also alleges Defendants conspired to pillage customers of Carmed 45, LLC, and provide

paintless dent repair services within the alleged Operations Area by and through other

entities in which they have an ownership interest (Id.). Mirror Finish continues by

alleging that Defendants conspired to self-deal, embezzle assets and customers, and

deplete all entities in which Mirror Finish had an ownership interest of value to deprive

Mirror Finish of their interest (Id. at p. 3). These activities, according to Mirror Finish,

were part of a fraudulent scheme wherein Defendants conspired to misrepresent the

nature and value of Mirror Finish’s ownership in the CCC-related entities and to deprive

Mirror Finish of the rightful income and benefits from these entities (Id. at p. 4).

       Defendants removed the case to this Court based on federal question jurisdiction,

as Mirror Finish first alleged that Defendants violated the federal Racketeer and Corrupt

Organizations Act (“RICO”) (Doc. 1-1, pp. 8-9). The Court also exercised supplemental

jurisdiction over the state law claims, as they formed part of the same case or controversy

as the RICO claim (Doc. 23, p. 4). These state law claims include unjust enrichment

(Count I), fraud (Count II), breach of fiduciary duty (Count III), tortious interference with



                                        Page 3 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 4 of 22 Page ID #439




contract (Count IV), fraudulent inducement (Count V), and civil conspiracy (Count VI)

(Doc. 15).

       On June 1, 2020, Mirror Finish amended its complaint, removing the RICO claim

(Id.). Mirror Finish then filed a Motion to Remand (Doc. 19), arguing for remand on the

basis that a federal claim no longer existed and, thus, the principles of economy,

convenience, and fairness would be best served by remand to state court (Id. at p. 14).

This Court denied Mirror Finish’s Motion to Remand (Doc. 23).

       Defendants timely filed a Motion to Dismiss, arguing the First Amended

Complaint fails to state a claim under Federal Rules of Civil Procedure 12(b)(6) and 9(b)

(Doc. 17).

                                       LEGAL STANDARD

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a Rule

12(b)(6) motion to dismiss, a plaintiff only needs to allege enough facts to state a claim

for relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

A plaintiff need not plead detailed factual allegations, but must provide “more than

labels and conclusions, and a formulaic recitation of the elements.” Id. For purposes of a

motion to dismiss under Rule 12(b)(6), the Court must accept all well-pleaded facts as

true and draw all possible inferences in favor of the plaintiff. McReynolds v. Merrill Lynch

& Co., Inc., 694 F.3d 873, 879 (7th Cir. 2012).



                                          Page 4 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 5 of 22 Page ID #440




                                          ANALYSIS

I.     Statute of Limitations

       Defendants first assert that Mirror Finish filed its original Complaint seven days

after the statute of limitations expired. Defendants support this fact by arguing that the

claim accrued on March 31, 2015, thus the original Complaint was seven days late based

on a filing stamp of April 7, 2020 (Doc. 18, p. 7). Mirror Finish responds by noting that

the original Complaint was filed on March 30, 2020, and provides an order from June 4,

2020, by the St. Clair County Circuit Court acknowledging that the Circuit Clerk’s office

wrongly rejected this case when it was originally filed (Doc. 25-1).

       This Court finds that the St. Clair County Circuit Court order incorporates into the

record the correct filing date—March 30, 2020. Indeed, “if there is proper evidence of a

clerical error, the [state] court may use a nunc pro tunc order at any time to correct the

mistake.” Peraino v. Cty. of Winnebago, 101 N.E.3d 780, 785 (Ill. App. 2018). “Stated

differently, nunc pro tunc orders incorporate into the record judicial actions taken by the

court that were inadvertently omitted due to a clerical error.” Id. (citing People v. Melchor,

871 N.E.2d 32 (Ill. 2007)); see e.g., Keller v. United States, 657 F.3d 675, 680 (7th Cir. 2011)

(refusing to strike the nunc pro tunc orders from an Oklahoma state court and noting that

“[w]e ‘ha[ve] the power, in fact the obligation, to take judicial notice of the relevant

decisions of courts . . ., whether made before or after the decision under review’”)

(quoting Opoka v. I.N.S., 94 F.3d 392, 394 (7th Cir. 1996)).

       The applicable statute of limitations for each of Mirror Finish’s claims comes from

Illinois law, not Missouri law. “[A]s to procedural matters, the law of the forum controls,

                                         Page 5 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 6 of 22 Page ID #441




and in Illinois, ‘[s]tatutes of limitations are procedural, merely fixing the time in which

the remedy for a wrong may be sought, and do not alter substantive rights.’ NewSpin

Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293, 300 (7th Cir. 2018) (quoting Belleville Toyota,

Inc. v. Toyota Motor Sales, U.S.A., Inc., 770 N.E.2d 177, 194 (Ill. 2002)). Because the statute

of limitations in Illinois for Mirror Finish’s claims is five years, and Mirror Finish filed on

March 30, 2020—not April 7, 2020—Mirror Finish’s Amended Complaint is not time

barred.

II.    Res Judicata

       Defendants also maintain that Mirror Finish’s claims are barred by res judicata.

Before evaluating the merits of Defendants’ res judicata arguments, the Court must

determine what substantive law applies. Because this Court considers Mirror Finish’s

claims under its supplemental jurisdiction, it applies Illinois’ choice of law rules to

determine the applicable substantive law. See McCoy v. Iberdrola Renewables, Inc., 760 F.3d

674, 684 (7th Cir. 2014) (“[f]ederal courts hearing state law claims under diversity or

supplemental jurisdiction apply the forum state’s choice of law rules to select the

applicable state substantive law”). Under Illinois’ choice of law rules, “the collateral

estoppel or res judicata effect of a judgment is determined by the law of the jurisdiction

where the judgment was rendered.” Instituto Nacional De Comercializacion Agricola (Indeca)

v. Cont’l Illinois Nat. Bank & Tr. Co., 858 F.2d 1264, 1271 (7th Cir. 1988).

       Missouri’s res judicata principles apply here because the prior judgment was in

St. Louis County Circuit Court. See e.g., Chicago Title Land Tr. Co. v. Potash Corp. of

Saskatchewan Sales, 664 F.3d 1075, 1079 (7th Cir. 2011) (“[b]ecause the prior adjudication

                                         Page 6 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 7 of 22 Page ID #442




was in Illinois state court, we apply Illinois res judicata principles”). Before res judicata

bars a claim, however, there must have been a judgment on the merits of the claim. S.M.B.

by W.K.B. v. A.T.W., 810 S.W.2d 601, 605 (Mo. Ct. App. 1991). “A judgment on the merits

is one rendered after argument and investigation and when it is determined which party

is in the right, as distinguished from a judgment rendered upon some preliminary or

technical point, or by default, and without trial.” Laususe v. Normandy Osteopathic Hosp.,

918 S.W.2d 953, 956 (Mo. Ct. App. 1996) (emphasis added) (quoting Bi–State Dev. Agency

v. Whelan Sec., 679 S.W.2d 332, 336 (Mo. Ct. App. 1984)).

       A sanction judgment pursuant to Missouri Supreme Court Rule 61.01(b)(2) is not

a judgment on the merits. Peoples-Home Life Ins. Co. v. Haake, 604 S.W.2d 1, 9 (Mo. Ct. App.

1980). In Haake, the decedent was survived by the first spouse, Sermon, and second

spouse, Haake. In the first lawsuit, a life insurance company filed an interpleader action

naming Sermon and Haake to determine the proceeds of decedent’s life insurance policy.

Id. at 3. Both Haake and Sermon filed separate answers. Id. Sermon alleged that the

decedent was murdered, “that [ ] Haake was a suspect in the ongoing criminal

investigation and that if the named beneficiaries brought about the death of the insured,

then the two surviving minor children were entitled to the policy proceeds.” Id. The court

summarized the following key facts of the first lawsuit:

       (a) On June 1, 1978, Defendant Haake mailed opening interrogatories to
           defendant Sermon.

       (b) On July 15, 1978, Defendant Haake moves for judgment by default
           pursuant to Rule 61.01(b) upon failure of Sermon to answer
           interrogatories.


                                        Page 7 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 8 of 22 Page ID #443




       (c) On July 17, 1978, Defendant Sermon as guardian ad litem files answers
           to Haake’s interrogatories and alleges inability to obtain information
           about the murder investigation from the Raytown Police Department.

       (d) On July 20, 1978, Defendant Haake files another motion pursuant to
           Rule 61.01(b) alleging the answers to interrogatories are incomplete,
           evasive and improperly sworn to and signed.

       (e) On August 28, 1978, the trial court orders Sermon to make factual and
           definite answers to interrogatories nos. 2, 6, 8 and 9 by September 20,
           1978.

       (f) On September 20, 1978, Defendant Sermon files amended answers to
           interrogatories.

       (g) On October 3, 1978, Defendant Haake moves again for dismissal and
           judgment pursuant to Rule 61.01(b) for failure of defendant Sermon to
           comply with the court order of August 28, 1978.

       (h) On October 25, 1978, Defendant Sermon files answers to interrogatories
           and moves the court to accept them as full and complete.

       (i) On November 14, 1978, the trial court sustains defendant Haake’s
           motion for judgment pursuant to Rule 61.01(b).

       (j) On January 12, 1979, the trial court overrules defendant Sermon’s
           motion for oral argument and orders policy proceeds paid to defendant
           Haake.

Id. Haake then filed a lawsuit against a second life insurance policy. In the second lawsuit,

a different life insurance company “filed a counterclaim in the nature of interpleader for

purposes of determining whether the policy proceeds were payable to [ ] Haake or the

minor Sermon children.” Id. at 4. Haake then filed a motion for summary judgment

alleging the default judgment in the first lawsuit was a bar in the second lawsuit under

the doctrine of res judicata. Id.




                                        Page 8 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 9 of 22 Page ID #444




       Although the Missouri Court of Appeals, Western District, noted that the doctrine

of “res judicata is not applicable to the instant proceedings[,]” id. at 8, the Court

recognized that collateral estoppel was a distinction contained within the doctrine of res

judicata. Id. at 7 (“[t]he second distinction is what might be called issue preclusion, more

commonly referred to as collateral estoppel, and precludes the same parties from

relitigating issues previously adjudicated”). The Court in Haake also acknowledged for

collateral estoppel to apply, “it must include an assessment of whether the prior judgment

was upon the merits.” Id. at 8 (emphasis added). Most importantly, the Court in Haake then

held “[t]he sanction judgment pursuant to Rule 61.01(b)(2) entered in the first case [ ] does

not support or warrant entry of summary judgment in the second case [ ] because there

was no judgment on the merits and [Sermon] had no full and fair opportunity to litigate the

matter.” Id. at 10 (emphasis added).

       After Haake, Missouri courts have stated that a judgment entered pursuant to

pleadings stricken under Missouri Supreme Court Rule 61.01 is a judgment on the merits.

The cases supporting this notion, however, do not consider a Rule 61.01 judgment in the

context of res judicata or collateral estoppel. An examination of these cases shows that

they rely on generalizations of Missouri precedent. Indeed, in Keithley v. Shelton, 421

S.W.3d 502, 505-06 (Mo. Ct. App. 2013), the Court determined that the trial court wrongly

employed Missouri Supreme Court Rule 74.05(d), the rule for setting aside default

judgments, because Rule 61.01 dismissals are not true default judgments, but are

judgments on the merits. But Keithley relied on Greasel Conversions, Inc. v. Massa, 399

S.W.3d 456, 461 (Mo. Ct. App. 2013). Greasel stated the same conclusion after relying on

                                        Page 9 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 10 of 22 Page ID #445




Treetop Vill. Prop. Owners Ass’n v. Miller, 139 S.W.3d 595, 599-600 (Mo. Ct. App. 2004), and

DuPont v. Bluestein, 994 S.W.2d 96, 97 (Mo. Ct. App. 1999).

       These cases rely on Cotleur v. Danziger, 870 S.W.2d 234 (Mo. 1994)—a case that does

not involve Rule 61 sanctions, but the applicability of Missouri Supreme Court Rule

74.05(d) to trial judgments. Significantly, the Court in Cotleur explained that “[t]he rule

continues to be that where a party . . . files a petition, then files an answer to a cross-

petition, but fails to appear for trial, the judgment is not a default judgment but, rather,

is a judgment on the merits.” Id. at 237.

       Like the phrase “if the shoe doesn’t fit, don’t wear it,” the rule in Cotleur doesn’t

fit the facts of the instant case, and it will not be applied. Huff did not fail to appear at

trial in the St. Louis County case. The petition was filed against him, and his pleadings

were stricken as a sanction. Following Haake, the St. Louis County Circuit Court judgment

is not a judgment on the merits, and res judicata does not bar Mirror Finish’s claims.

       Even if a sanction default judgment is a judgment on the merits, the cases must

share four identities: “1) identity of the thing sued for; 2) identity of the cause of action;

3) identity of the persons and parties to the action; and 4) identity of the quality of the

person for or against whom the claim is made.” King Gen. Contractors, Inc. v. Reorganized

Church of Jesus Christ Latter Day Saints, 821 S.W.2d 495, 501 (Mo. 1991). The “identity of

the thing sued for” is not satisfied here because Carmed 45, LLC, is suing Huff in the St.

Louis County case to enforce a non-compete and non-solicit provision which arose out of

his relationship with Carmed 45, LLC (Doc. 18-1, pp. 6-39). In this case, however, Mirror

Finish is suing Defendants arising from matters outside of Carmed 45, LLC. The “identity

                                        Page 10 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 11 of 22 Page ID #446




of the cause of action” is also not satisfied because the St. Louis County case arises out of

Huff’s resignation and breach of Carmed 45, LLC’s Operating Agreement. This case

arises out of Defendants’ fraud and misrepresentation outside and apart from the

Operating Agreement—specifically Defendants’ misrepresentations of Mirror Finish’s

interests in CM49, LLC, CM55, LLC, and CM53, LLC (Doc. 15, p. 3).

       Defendants argue that both cases involve that “same group of operative facts”

(Doc. 18, p. 10). According to Defendants, if Mirror Finish “succeeds on their claims here,

that would require this Court to either find (1) the Operating Agreement was invalid or

(2) the Operating Agreement was valid, but Defendants engaged in some activity in

contravention of the agreement terms” (Id. at p. 11). Defendants continue noting that a

finding in either instance would contradict the findings of the St. Louis County Circuit

Court because “Defendants would not have been able to prove a breach of contract claim

in the Non-Compete Lawsuit, because that required evidence of the (1) ‘existence and

terms of a contract’ and (2) ‘Carmed 45 performed or tendered performance pursuant to

the contract’” (Id.).

       Defendants misread the complaint. Mirror Finish does not need this Court to

determine the validity of Carmed 45, LLC’s Operating Agreement, as most of Mirror

Finish’s claims do not concern Carmed 45, LLC. Accordingly, Defendants’ Motion to

Dismiss will be denied as to Mirror Finish’s claims being barred by res judicata.

III.   Collateral Estoppel

       Defendants’ collateral estoppel arguments also fail because a sanction judgment

pursuant to Missouri Supreme Court Rule 61 is not a judgment on the merits. Haake, 604

                                       Page 11 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 12 of 22 Page ID #447




S.W.2d at 9. Even if a sanction default judgment is a judgment on the merits, Missouri

courts only apply collateral estoppel when: (1) the issue decided in the prior adjudication

was identical to the issue presented in the present action; (2) the prior adjudication

resulted in a judgment on the merits; (3) the party against whom collateral estoppel is

asserted was a party or in privity with a party to the prior adjudication; and (4) the party

against whom collateral estoppel is asserted had a full and fair opportunity to litigate in

the prior suit.” Coop. Home Care, Inc. v. City of St. Louis, 514 S.W.3d 571, 581 (Mo. 2017)

(citing James v. Paul, 49 S.W.3d 678, 682 (Mo. 2001)).

       Not only is the second factor not satisfied, but also the first element is not satisfied.

Again, the St. Louis County case is centered around Carmed 45, LLC’s Operating

Agreement. This case is centered around Defendants’ tortious behavior outside the

Operating Agreement and apart from Carmed 45, LLC. The issue in the St. Louis County

case is not identical to the issues presented in this case, and Defendants’ Motion to

Dismiss will be denied as to Mirror Finish’s claims being barred by collateral estoppel.

IV.    Choice of Law

       Before further evaluating the merits of Defendants’ motion, the Court must

determine what substantive law applies. Defendants argue that Missouri law applies to

Mirror Finish’s claims because Carmed 45, LLC’s Operating Agreement contains a choice

of law provision noting that “[t]he substantive law of Missouri will govern this

Agreement without regard to its choice of laws rules except preempted by federal law”

(Doc. 18-1, p. 24). Mirror Finish asserts that considering the Operating Agreement would

be improper at the motion to dismiss stage (Doc. 25, p. 5).

                                        Page 12 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 13 of 22 Page ID #448




       This Court may consider documents attached to pleadings without converting a

motion to dismiss into a motion for summary judgment, as long as the documents are

referred to in the complaint and central to the plaintiff’s claims. Adams v. City of

Indianapolis, 742 F.3d 720, 729 (7th Cir. 2014); see Geinosky v. City of Chicago, 675 F.3d 743,

745 (7th Cir. 2012) (noting that “[a] motion under Rule 12(b)(6) can be based only on the

complaint itself, documents attached to the complaint, documents that are critical to the

complaint and referred to in it, and information that is subject to proper judicial notice”).

While the Operating Agreement was referenced in Mirror Finish’s complaint, the

Operating Agreement is not central to Mirror Finish’s claims based on a straightforward

reading. This Court finds that it is imprecise to consider the Operating Agreement at this

stage of the ligation.

       Even if this Court considered the Operating Agreement, the choice of law

provision does not apply to Mirror Finish’s claims. Under Illinois law, choice of law

provisions generally apply to disputes arising from a valid contract. Kohler v. Leslie

Hindman, Inc., 80 F.3d 1181, 1185 (7th Cir. 1996) (applying Illinois law) (“In disputes such

as this one that arise from a contract, Illinois law respects the contract’s choice-of-law

clause as long as the contract is valid”). In Illinois, “tort claims that are dependent upon

the contract are subject to a contract’s choice-of-law clause regardless of the breadth of

the clause.” NewSpin Sports, LLC, 910 F.3d at 306 (quoting Medline Indus. Inc. v. Maersk

Med. Ltd., 230 F.Supp.2d 857, 862 (N.D. Ill. 2002)). “In determining whether a tort claim is

contract-dependent, ‘courts examine whether the action alleges a wrong based upon



                                        Page 13 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 14 of 22 Page ID #449




interpretation and construction of the contract, or whether the claim alleges elements

constituting an independent tort.’” Id. (quoting Medline Indus. Inc., 230 F.Supp.2d at 862).

       Mirror Finish’s claims of unjust enrichment, fraud, breach of fiduciary duty, and

civil conspiracy depend on items and representations outside the Operating Agreement

and apart from Carmed 45, LLC. Indeed, unlike cases where plaintiffs rely on the relevant

contract as proof of fraud, Mirror Finish is not relying on the Operating Agreement as

proof of Defendants’ fraud. See e.g., Amakua Dev. LLC v. Warner, 411 F.Supp.2d 941, 956

(N.D. Ill. 2006) (holding that “‘the heart of [plaintiff’s] claim is the false representation in

the contract’ itself” and therefore, the claim “could not exist without the [contract]”);

Medline Indus. Inc., 230 F.Supp.2d at 863 (plaintiff’s fraudulent inducement claim was

dependent on the contract because the plaintiff alleged that “the misrepresentation

occurred when ‘[defendant] itself represented in the . . . [contract] that it had an ‘exclusive

Supply Agreement’ with [an entity] . . . and that it had the right to grant exclusive sub-

licenses to [plaintiff]”); Cunningham Charter Corp. v. Learjet, Inc., 870 F. Supp. 2d 571, 578-

79 (S.D. Ill. 2012) (acknowledging that plaintiff’s fraud by silence claim was dependent

on the contract because the “allegations cite to defendant’s actions during the negotiation

and execution of the relevant agreement and relies in part on specific terms of the

agreement” and the “[plaintiff] relies on defendant’s obligations as stated in the contract

as giving rise to its duty to speak at the time of execution and delivery”).

       Mirror Finish’s fraudulent inducement and tortious interference claims are also

independent of the Operating Agreement. Indeed, a fraudulent inducement claim is only

considered to be dependent upon a contract “where the allegedly fraudulent statements

                                        Page 14 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 15 of 22 Page ID #450




were made in the contract.” See Medline Indus., 230 F. Supp. 2d at 863 (citing Midway Home

Entm’t, Inc. v. Atwood Richards, Inc., 1998 WL 774123, at *3 (N.D. Ill. Oct. 29, 1998)). Here,

Mirror Finish does not allege that the fraudulent statements or misrepresentations were

made in the Operating Agreement; thus, its fraudulent inducement claim is independent

of the Operating Agreement. Courts have also held that tortious interference is a tort that

is independent of choice-of-law clauses. See Medline Indus. Inc., 230 F. Supp. 2d at 863

(citing Labor Ready, Inc., v. Williams Staffing, LLC, 149 F.Supp.2d 398, 409 (N.D. Ill. 2001);

see also Traffic Tech, Inc. v. Kreiter, 2015 WL 9259544, at *13 (N.D. Ill. Dec. 18, 2015)

(“[t]ortious interference is a state law claim, governed here by Illinois law”)).

       As the parties disagree on whether the substantive law of Missouri or Illinois

applies, this Court must apply Illinois’ choice of law rules to determine the applicable

substantive law. This means that “the law of the place of injury controls unless Illinois

has a more significant relationship with the occurrence and with the parties.” Fredrick v.

Simmons Airlines, Inc., 144 F.3d 500, 503-04 (7th Cir. 1998) (quoting Esser v. McIntyre, 661

N.E.2d 1138, 1141 (Ill. 1996)). “A court is to determine whether Illinois has the more

significant relationship by examining the following factors: (1) the place of the injury,

(2) the place where the injury-causing conduct occurred, (3) the domicile of the parties,

and (4) the place where the relationship between the parties is centered.” Id. Illinois courts

also consider “the interests and public policies of potentially concerned states . . . as they

relate to the transaction in issue.” Jones v. State Farm Mut. Auto. Ins. Co., 682 N.E.2d 238,

249 (Ill. App. Ct. 1997).

       A careful assessment of the factors cited above leads to the conclusion that Illinois

                                        Page 15 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 16 of 22 Page ID #451




has the most significant relationship to Mirror Finish’s tort claims, and therefore, Illinois

law applies to these claims. The place of the injury was Illinois because Mirror Finish’s

principal place of business is in Illinois. See In re Sears, Roebuck & Co. Tools Mktg. & Sales

Practices Litig., 2006 WL 3754823, at *2 (N.D. Ill. Dec. 18, 2006) (in unjust enrichment terms,

the place of injury is where the plaintiff allegedly “conferred” the benefit on defendants);

Garot Anderson Agencies, Inc. v. Blue Cross & Blue Shield United of Wis., 1993 WL 78756, at

*18 (N.D. Ill. Feb. 26, 1993) (“[W]here the injury is loss of customers or trade, the injury

occurs at the place of loss, . . . but it is most keenly felt at the principal place of

business . . . .”). Mirror Finish’s sole member, Huff, resides in Illinois (Doc. 15). Illinois is

also Cosmetic Car Company’s principal place of business and where it was incorporated

(Doc. 24, p. 2). Missouri is the place where Mirror Finish and Midwest Dent Company

were incorporated (Doc. 15), while Utah is the place where Auto Dentician’s principal

place of business is maintained and incorporated.

          Because this Court cannot conclude that any other state has a more significant

relationship with the occurrence or parties than the place of injury, Illinois law controls

as to Mirror Finish’s claims.

V.        Unjust Enrichment (Count I)

          Defendants assert that the unjust enrichment claim should be dismissed because

it is based upon a contract. To make this argument, Defendants point out that Mirror

Finish’s unjust enrichment claim references the “business arrangement,” and concludes

“this business arrangement, however, was based on the Operating Agreement” (Doc. 18,

p. 13).

                                         Page 16 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 17 of 22 Page ID #452




       Defendants would be correct if Mirror Finish incorporated allegations of a valid

and enforceable contract into its unjust enrichment claim and attached a copy of the

relevant contract. See People ex rel. Hartigan v. E & E Hauling, Inc., 607 N.E.2d 165, 177 (Ill.

1992) (noting that “[b]ecause unjust enrichment is based on an implied contract, where

there is a specific contract which governs the relationship of the parties, the doctrine of

unjust enrichment has no application”) (quoting La Throp v. Bell Fed. Sav. & Loan Ass’n,

370 N.E.2d 188, 195 (Ill. 1977) (citations omitted)). Instead, Mirror Finish’s unjust

enrichment claims appear to be grounded in fraud. See HPI Health Care Servs., Inc. v. Mt.

Vernon Hosp., Inc., 545 N.E.2d 672, 679 (Ill. 1989) (acknowledging three distinct prongs of

unjust enrichment: (1) where a benefit should have been given to plaintiff, but a third

party mistakenly gave it to defendant instead; (2) where the defendant procured the

benefit through some type of wrongful conduct; and (3) where plaintiff had a better claim

to the benefit than the defendant for some other reason). Mirror Finish further alleges that

the Operating Agreement was null and void (Doc. 15, p. 2). The Operating Agreement

does not mention or refer to CM49, LLC, CM55, LLC, and CM53, LLC. Mirror Finish

continues by alleging that it had a valuable ownership interest in these entities, but was

misrepresented by Defendants. Thus, this Court will not dismiss Count I based on

Defendants’ assertion that the unjust enrichment is based upon a contract.

VI.    Breach of Fiduciary Duty Claim (Count III)

       Defendants argue that the breach of fiduciary duty claim should be dismissed

because limited liability company members do not owe fiduciary duties to one another.

Again, this is dependent on this Court accepting that Mirror Finish’s claims are centered

                                        Page 17 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 18 of 22 Page ID #453




solely on the parties’ relationship from Carmed 45, LLC. This Court is unwilling to draw

such broad conclusions at this early stage of litigation.

       “To survive [the Defendants’] motion to dismiss, [Mirror Finish] only need[s] to

plead facts that plausibly state[ ] a claim for relief arising out of [the Defendants’]

violation of a fiduciary duty.” Avila v. CitiMortgage, Inc., 801 F.3d 777, 782 (7th Cir. 2015).

Under this standard, Mirror Finish alleges a breach of fiduciary claim because it alleges

that “a fiduciary duty exists, that the fiduciary duty was breached, and that such breach

proximately caused the injury of which the plaintiff complains.” Neade v. Portes, 739

N.E.2d 496, 502 (Ill. 2000). The existence of the fiduciary relationship, whether it is solely

through Carmed 45, LLC, or something else, depends on specific facts surrounding the

parties’ relationship, and those facts have not been fully developed at this stage of the

litigation. Accordingly, the Court will not dismiss Count III on these grounds.

VII.   Tortious Interference with Contract Claim (Count IV)

       This Court need not address Defendants’ substantive argument as Mirror Finish

fails to allege an existence of a valid and enforceable contract with Carmed 45, LLC, or

CCC-related entities. Indeed, to establish tortious interference with contractual rights, a

plaintiff must allege: “(1) the existence of a valid and enforceable contract between the

plaintiff and another; (2) the defendant’s awareness of the contract; (3) the defendant’s

intentional and unjustified inducement of a breach of the contract; (4) a subsequent

breach by the other, caused by the defendant’s conduct; and (5) damages.” Hess v. Kanoski

& Assocs., 668 F.3d 446, 454 (7th Cir. 2012) (quoting Complete Conference Coordinators, Inc.

v. Kumon N. Am., Inc., 915 N.E.2d 88, 93 (Ill. App. Ct. 2009) (citations omitted)).

                                        Page 18 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 19 of 22 Page ID #454




       Mirror Finish alleges that Binkley, Stokes, and Clawson tortiously interfered with

Plaintiffs’ interest in (1) Carmed 45, LLC, and (2) other CCC-related entities (Doc. 15, p. 6).

Mirror Finish also alleges, however, that the “Operating Agreement for Carmed 45, LLC,

is null and void for being in violation of state and federal law.” (Id. at p. 2). Thus, Mirror

Finish’s tortious interference with a contract claim, Count IV, must be dismissed.

VIII. Fraudulent Inducement Claim (Count V)

       “In Illinois, fraudulent inducement requires proof of five elements: ‘(1) a false

statement of material fact; (2) known or believed to be false by the person making it; (3) an

intent to induce the other party to act; (4) action by the other party in reliance on the truth

of the statement; and (5) damage to the other party resulting from such reliance.’”

Hoseman v. Weinschneider, 322 F.3d 468, 476 (7th Cir. 2003) (quoting Havoco of Am., Ltd. v.

Sumitomo Corp. of Am., 971 F.2d 1332, 1341 (7th Cir. 1992) (citations omitted)).

       Defendants conclusively assert that the fraudulent inducement claim should be

dismissed because it is based on a contract that plaintiffs had a duty to read (Doc. 18,

p. 16). The Court disagrees. It does not appear that the fraudulent inducement claim is

based solely on the Operating Agreement, and this Court will not dismiss Count V based

on this argument.

IX.    Conspiracy Claim (Count VI)

       Defendants argue that because Mirror Finish failed to state viable tort claims, its

civil conspiracy claim based on those torts also fail (Doc. 18, p. 17). For the reasons

explained below, Mirror Finish has not plead viable tort claims, and Defendants’ Motion

to Dismiss will be granted as to Count VI.

                                        Page 19 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 20 of 22 Page ID #455




X.     Defendants’ Request for Dismissal Under Federal Rule of Civil Procedure 9(b)

       Although the Court finds that Counts I, III, and V should not be dismissed based

on Defendants’ specific arguments, these Counts, along with Count II, should be

dismissed under Federal Rule of Civil Procedure 9(b). The rule states that “[i]n alleging

fraud or mistake, a party must state with particularity the circumstances constituting

fraud or mistake.” FED. R. CIV. P. 9(b). The purpose of the elevated pleading standard is

so plaintiffs “conduct a precomplaint investigation in sufficient depth to assure that the

charge of fraud is responsible and supported, rather than defamatory and extortionate.”

Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 738 (7th Cir. 2014). When claiming

fraud or deception, a plaintiff is required to allege the “who, what, when, where, and

how” of a case. DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). More specifically,

a plaintiff is required to plead “the identity of the person who made the

misrepresentation, the time, place and content of the misrepresentation, and the method

by which the misrepresentation was communicated to the plaintiff.” Windy City Metal

Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 668 (7th Cir. 2008)

(quoting Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1078 (7th Cir. 1997)

(citations omitted)).

       Defendants are correct. Mirror Finish’s complaint contains little about “who, what,

when, where and how” the alleged fraud and misrepresentation occurred. Mirror Finish

alleges Defendants misrepresented that they had a valuable ownership interest in

Carmed 45, LLC, CM49, LLC, CM55, LLC, and CM53, LLC (Doc. 15, p. 2-3). Mirror Finish

alleges Defendants conspired to pillage customers of Carmed 45, LLC, and provide

                                        Page 20 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 21 of 22 Page ID #456




paintless dent repair services within the alleged Operations Area by and through other

entities in which they have an ownership interest (Id.). Mirror Finish continues by

alleging that Defendants conspired to self-deal, embezzle assets and customers, and

deplete all entities in which Mirror Finish had an ownership interest of value to deprive

Mirror Finish of their interest (Id. at p. 3). These activities, according to Mirror Finish,

were part of fraudulent scheme wherein Defendants conspired to misrepresent the nature

and value of Mirror Finish’s ownership in the CCC-related entities and to deprive Mirror

Finish of the rightful income and benefits from these entities (Id. at p. 4).

       But these allegations are not enough, and Mirror Finish’s unjust enrichment and

breach of fiduciary claims, Counts I and III, which are grounded in fraud, along with the

other fraud claims, Counts II and V, must be dismissed.

                                        CONCLUSION

       For these reasons, the Motion to Dismiss filed by Defendants (Doc. 17) is

GRANTED in part and DENIED in part. The motion is DENIED as to Defendants’

arguments related to the statute of limitations, res judicata, and collateral estoppel. The

motion is GRANTED as to Counts I–VI.

       Pleading-related dismissals are normally without prejudice. Foster v. DeLuca, 545

F.3d 582, 584 (7th Cir. 2008). Because Mirror Finish has indicated that it would provide

substantial details and facts in an amended complaint and asked for permission to file an

amended complaint in its opposition to Defendants’ Motion to Dismiss (Doc. 25),

dismissal without prejudice is allowed.

       Mirror Finish has until February 5, 2021, to file a Second Amended Complaint

                                        Page 21 of 22
Case 3:20-cv-00440-NJR Document 31 Filed 01/15/21 Page 22 of 22 Page ID #457




consistent with Rule 11.

      IT IS SO ORDERED.

      DATED: January 15, 2021

                                         ____________________________
                                         NANCY J. ROSENSTENGEL
                                         Chief U.S. District Judge




                                Page 22 of 22
